Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 December 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            My dear friend
                            
                            Paris 5h December 1807
                        
                        I Cannot Resist an Opportunity to write to You—there is for me the Heartfelt Consolation in Expressing the
                            Anguish I feel to a friend Ever, and in this Instance more Than Ever Ready to Sympathise with me— My Wife is Under the
                            pains and danger of a Malignant fever which Has Been preceded By a thermic desease of a Very obscure Nature— There Have
                            Been for Some time fears of an Obstruction of the Pylore— But all Has ended in the Ataxic fever which Has Been
                            Acknowledged By the phicisians these 18 days past, and does not Seem to Have Yet Attained its Highest period. Yet if You
                            Except a Constant, tho’ not Violent delirium, and a Weackness Resulting from former Sufferings, the Symptoms are not, for
                            such a desease, very Bad— Nor are We Without Hopes of a Recovery, after Which, Her Age, the Humour She is Subject to, and
                            the Ravages of such a Storm Will leave Her for a long time in a miserable and Even dangerous Situation— May I See that
                            time, and be Relieved from the Horrors of present and Much Greater danger! I know, my Excellent friend, How Affectionately
                            You will feel with me on this Cruel Occasion.
                        My Children and their Consorts are all with me, in the House of Mr. and Mde. de Tessé, the most tender
                            parents to us all— I was Yet in the Mountains of Auvergne when our poor patient Has Been by them transfered to Paris to be
                            near the Best Medical Assistance. I told them I intended to write these lines and they Have, as well as my family, desired
                            to be Affectionately and Respectfully Mentionned to You.
                        I Have Had the pleasure, By the Return of the Revenge, to Answer Your Kind Letters—Nor Am I in a Situation
                            to Repeat or Add Much, Convinced as I am the last dispatches will Arrive safe— Permit me However, as a duty to my family,
                            my Creditors, and My own Situation to insist Upon the ideas I then took the Liberty to Submit to Your incomparable
                            friendship. I Have Seen in a Newspaper that the Claims of the City of Orleans Have Been fixed By act of Congress— Nothing
                            from that Quarter Has Come to me Since the Communications of Mr. du plantier Alluded to in My Last letter— in the
                            Meanwhile the interest, part of it too High, of the debts I must Get Rid of, is increasing in a proportion to be Added
                            Every Year to the Capital I Have Successively Mentionned— Present Embarassments are Great— Everything Will Be Clear and
                            Easy, as Soon as one Half of the Property, at the Rate it Had been Estimated by my friends, or a Larger proportion, if the
                            Estimate Had Been OverRated by their kind Anticipations of Hopes, will Have Answered All the purposes of Capital and
                            Revenue I Have taken the Liberty to Expatiate Upon— I know it May be Called importunate to trouble You With private
                            Concerns at the time You are so taken up with public Ones— I find, within myself, Some Apology in the diversion I think
                            myself obliged to make to personal Concerns of Mine, the more tender and Absorbing— I also find Myself Emboldened by the
                            pride, Confidence, and Affection of Unbounded friendship and Gratitude.
                        for other Matters I Had Better Let Gnl. Armstrong Give his Official Accounts of Men and things— Present My
                            Best Compliments to Mr. Madison, Mr. Gallatin, and other friends— I know you will pity me, wish for me, and More than Ever
                            Sympathise with Your Grateful Affectionate friend
                        
                            Lafayette
                            
                        
                        
                            It is Needless to Say How Interested I feel in the present political and Commercial Concerns of the
                                United States— I Heartily Wish no European power Had or Could Have a foot of Ground on the American Continent North of
                                the Mexico Barrier.
                        
                    